We do not disturb the verdict upon the weight of evidence, but feel constrained to reverse the judgment and grant a new trial for errors in the admission of evidence at folios 382 and 386 of the record. ' Judgment and order denying motion for a new trial reversed, and new trial granted, costs to abide the event, and order denying motion to vacate and set aside verdict on the ground of improper conduct of the jury affirmed, without costs. Jenks, P. J., Mills, Rich, Blackmar and Kelly, JJ., concurred.